Citation Nr: 1525292	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for a prostate condition, to include prostatitis.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to an initial compensable disability evaluation for left hip bursitis.

5.  Entitlement to an initial compensable disability evaluation for right hip bursitis.

6.  Entitlement to an initial compensable disability evaluation for lumbar spine strain.

7.  Entitlement to an initial compensable disability evaluation for cervical spine strain with degenerative disc disease and arthritis.

8.  Entitlement to an initial compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before a Veterans Law Judge at a May 2012 videoconference hearing, and a transcript of this hearing is of record.  The Veteran was notified in February 2015 that the Veterans Law Judge who conducted his hearing has since retired and that he has the right to a new hearing, but he did not respond within 30 days.

In October 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and to afford the Veteran VA medical examinations.  The action specified in the October 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a bilateral eye condition, epididymitis, and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left and right hip bursitis is characterized by pain, stiffness, and non-compensable limitation of motion and during flare-ups the pain is severe, making it difficult to move. 

2.  The Veteran's lumbar strain is manifest by symptoms of pain, stiffness, and non-compensable limitation of motion and during flare-ups the pain is severe, making it difficult to move.  

3.  The Veteran's lumbar spine strain is manifest by symptoms of pain, stiffness, non-compensable limitation of motion, and arthritis.  

4.  The Veteran's cervical strain with degenerative disc disease is manifest by symptoms of pain, stiffness, non-compensable limitation of motion, and arthritis.  

5.  The Veteran's sinusitis is not manifest by at least 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability evaluation, but no greater, for left hip bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255 (2014).

2.  The criteria for an initial 20 percent disability evaluation, but no greater, for right hip bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255 (2014).

3.  The criteria for an initial 10 percent disability evaluation, but no greater, for lumbar spine strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for an initial 10 percent disability evaluation, but no greater, for cervical spine strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5243 (2014).

5.  The criteria for an initial compensable disability evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Bilateral Hip Bursitis

The Veteran is seeking initial compensable disability evaluations for his service connected left and right hip bursitis.  Service connection for his bilateral hip disability was granted by a March 2008 rating decision, effective September 2007.  

Bursitis is rated upon limitation of motion of the affected part.  38 C.F.R. § 4.71a Diagnostic Code 5019 (bursitis).  The hip, including limitation of motion, is covered by Diagnostic Codes 5250-5255.

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. § 4.59.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.

At a December 2007 VA examination, the Veteran reported a history of bilateral progressive hip pain since 1999, which is aggravated by prolonged standing or sitting.  He denied that the condition affected his work or his daily routine.  On examination, the Veteran had full range of motion in both hips, even after repetitive testing.  X-rays were normal bilaterally.

Post-service medical records from VA and Peterson Air Force Base are negative for complaints of or treatment for hip bursitis.  However, at his May 2012 hearing, the Veteran testified that his condition has worsened since the December 2007 VA examination.  He described symptoms of pain, stiffness, and limitation of motion.  He reported that his symptoms come and go, but that during flare-ups, the pain is severe and it is difficult to move.  

The Board notes that the Veteran was scheduled for a new VA examination in February 2013, but failed to report to the examination and has not responded to any of the RO's attempts to contact him.  Where entitlement to compensation cannot be granted without a medical examination, and a claimant, without good cause, fails to report to a scheduled examination, the claim shall be rated based on the other evidence of record.  See 38 C.F.R. § 3.655.  

Based on the evidence of record, the Veteran does not have limitation of motion in either hip that is compensable under Diagnostic Codes 5251-5253.  Additionally, there is no evidence that the Veteran has been diagnosed with ankylosis, flail joint, or impairment of the femur.  Accordingly, Diagnostic Codes 5250, 5253, and 5255 are not applicable.  

However, the Veteran has credibly testified that his bilateral hip bursitis causes pain and functional loss, particularly during flare-ups of his disability.  Therefore, the Board finds that the Veteran should be afforded an initial 20 percent disability evaluation, but no greater, to compensate for his reported, but otherwise non-compensable functional impairment, particularly during flare-ups. 

In conclusion, based on the above evidence, an initial 20 percent disability evaluation, but no greater, is granted for the Veteran's left and right hip bursitis.  

Lumbar and Cervical Spine 

The Veteran is also seeking increased disability evaluations for his service connected lumbar spine strain and cervical spine strain with degenerative disc disease and arthritis.  He was granted entitlement to service connection for these conditions in a March 2008 RO decision, effective September 2007.  

The Veteran's disabilities are rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2014).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2014).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. § 4.59.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability.

At his December 2007 VA examination, the Veteran reported that he injured his cervical and lumbar spine in a motor vehicle accident two years and has suffered from chronic pain and stiffness since, aggravated by prolonged standing or sitting.  He denied that his disability affects his daily routine, but reported missing five or six days of work each year due to low back pain.  On examination of the cervical and lumbar spine, the Veteran had full range of motion, with no change following repetitive testing.  Sensation was intact to light touch in both the upper and lower extremities.  Deep tendon reflexes were normal.  An x-ray of the lumbar spine was normal, but an x-ray of the cervical spine showed mild degenerative disc disease and arthritis.  

Post-service medical records from Peterson Air Force Base show that the Veteran was periodically treated for complaints of low back pain, but these records do not show evidence of compensable range of motion, muscle spasms, guarding, or localized tenderness during the period on appeal.  

At his May 2012 hearing, the Veteran testified that his cervical and lumbar spine conditions have worsened since his last VA examination.  He complained of pain, stiffness, and limitation of motion, as well as numbness and tingling in his legs.  

The Board notes that the Veteran was scheduled for a new VA examination in February 2013, but failed to report to the examination and has not responded to any of the RO's attempts to contact him.  Where entitlement to compensation cannot be granted without a medical examination, and a claimant, without good cause, fails to report to a scheduled examination, the claim shall be rated based on the other evidence of record.  See 38 C.F.R. § 3.655.  

Based on the evidence of record, there is no basis on which the Board can find that the Veteran meets the criteria for a compensable disability rating under the General Formula.  There is no objective medical evidence of compensable limitation of motion of either the cervical or lumbar spine nor of muscle spasms or guarding.  Additionally, although the Veteran has reported subjective complaints of numbness and tingling in the lower extremities, the Board can find no medical diagnosis of radiculopathy of record and the Veteran failed to report to his VA examination in February 2013.  

However, the Board notes that there is x-ray evidence of arthritis of the cervical spine.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Accordingly, the Board finds that the Veteran's cervical spine disability is more appropriately rated under Diagnostic Code 5003 and assigns an initial 10 percent disability evaluation for degenerative arthritis of the cervical spine with non-compensable limitation of motion.

While there is no evidence of arthritis in the lumbar spine, the Board finds that in light of the Veteran's credible testimony of pain, an initial 10 percent disability evaluation, but no greater is assigned under Burton and § 4.59 to compensate for his reported, but otherwise non-compensable pain on movement.

In conclusion, entitlement to an initial 10 percent disability evaluation, but no greater, for lumbar spine strain and cervical spine strain with degenerative disc disease and arthritis is granted. 

Sinusitis

Finally, the Veteran is seeking an initial compensable disability evaluation for his service connected sinusitis.  The Veteran was granted entitlement to service connection for sinusitis in a March 2008 RO decision, effective September 2007.

The Veteran's sinusitis is assigned a non-compensable (0 percent) disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, which rates chronic maxillary sinusitis.  

Under the General Rating Formula for Sinusitis, a 0 percent rating is assigned for sinusitis detected by x-ray only.  A 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

A December 2007 VA examination notes that the Veteran has a history of recurrent sinus infections occurring once or twice a year, which resolve with antibiotics.  However, x-rays showed no definite sinusitis.

Treatment records from Peterson Air Force Base show that the Veteran was treated for sinusitis in April 2009 and September 2010.  He was prescribed 10 days of amoxicillin and fluticasone nasal spray in April 2009 and Sudafed and doxycycline in September 2010.  He was also treated for pharyngitis in June 2007, upper respiratory infections in March and November 20007, asthmatic bronchitis in April 2010, and allergic rhinitis in June 2011.

At his May 2012 videoconference hearing, the Veteran testified that he gets at least two episodes of sinusitis requiring antibiotic use each year; however, he also testified that he gets all of his antibiotics prescribed at Peterson Air Force Base, and a review of those records does not support the Veteran's account of the severity of his sinusitis.  See Hearing Transcript, page 12 (May 23, 2012).  

After a review of the evidence, the Board finds that the Veteran's sinusitis has appropriately been assigned an initial non-compensable evaluation and a higher rating is not warranted.  There was no medical evidence during the period on appeal of any incapacitating episodes requiring at least a four to six weeks of antibiotic treatment.  In addition, there was no evidence of 3-6 non-incapacitating episodes characterized by pain, headache, and purulent discharge or crusting each year.  While the Board has considered the Veteran's testimony that his sinusitis occurs more frequently, in this case, the Board gives greater weight to the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the veteran).  

The Board notes that the Veteran was scheduled for a new VA examination in February 2013, but failed to report to the examination and has not responded to any of the RO's attempts to contact him.  Where entitlement to compensation cannot be granted without a medical examination, and a claimant, without good cause, fails to report to a scheduled examination, the claim shall be rated based on the other evidence of record, which in this case does not support the Veteran's claim for a higher disability rating.  See 38 C.F.R. § 3.655.  

For the foregoing reasons, the symptoms of the Veteran's sinusitis most nearly approximate the criteria for a noncompensable rating.

Extraschedular

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  His hip and back has limited motion due to pain and stiffness.  The hip, back and sinusitis signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Moreover, the Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

In short, there is nothing exceptional or unusual about the Veteran's disabilities, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an October 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA attempted to schedule the Veteran for additional examinations, but was not able to get in touch with him, despite multiple efforts.  Therefore, considering the totality of the circumstances here, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, to the extent that the hearing officer duties were not met, the Board remanded all the issues on appeal in this case in October 2012, thus resulting in no prejudice to the Veteran's claims.  


ORDER

Entitlement to an initial 20 percent disability evaluation, but no greater, for left hip bursitis is granted.

Entitlement to an initial 20 percent disability evaluation, but no greater, for right hip bursitis is granted.

Entitlement to an initial 10 percent disability evaluation, but no greater, for lumbar strain is granted.

Entitlement to an initial 10 percent disability evaluation, but no greater, for cervical strain with degenerative disc disease and arthritis is granted.

Entitlement to an initial compensable disability evaluation for sinusitis is denied.


REMAND

The Veteran is also seeking entitlement to service connection for a bilateral eye condition, epididymitis, and a prostate condition.

As an initial matter, the Board notes that the Veteran filed a claim for prostatitis.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  In the instant case, medical records reflect that since his separation from service, the Veteran has been treated for benign prostatic hypertrophy.  Accordingly, the Veteran's claim has been broadened to include any prostate disability.  

The Veteran testified that he currently suffers from the same problems associated with prostatitis and epididymitis as he did in service, to include, but not limited to, pain, swelling, and tenderness of the testicles, as well as difficulty with urinating.  His service treatment records show multiple complaints of pain in the scrotum and testicles, feelings of enlarged and boggy prostate, and trouble with urinating.  He was diagnosed with epididymitis, prostatic hypertrophy, and prostatitis.  

Post service, the December 2007 VA examiner found no residual symptoms of prostatitis or epididymitis per the Veteran; however, the Veteran disputes these statements.  Medical records show continued complaints of groin and scrotal pain, and urinary urgency, as well as treatment for benign prostatic hypertrophy.  

The Veteran has further testified that he suffers from blurred vision and headaches as a result of eye trauma sustained in service.  Additionally, he maintains that he was first diagnosed with retinal degeneration in service.  Service treatment records document that he was treated for corneal abrasion to the right eye (the Veteran claimed it was the left eye) sustained from a plastic piece of a windshield wiper blade.  He also complained of flashers and floaters.  He was variously diagnosed with myopia and presbyopia, as well as bilateral lattice degeneration.  The Veteran currently complains of blurred vision, eye pain, and itchiness.  Peripheral lattice degeneration was noted in 2009, as well as myopic astigmatism with presbyopia.   

In October 2012, these issues were remanded to afford the Veteran VA examinations and obtain medical opinions, but the Veteran failed to report to his scheduled examinations and the claims were returned to the Board.  However, the Board believes that it may be possible for a trained medical professional to determine the etiology of the Veteran's claimed conditions based solely on the evidence of record, including service treatment records, current medical records, and the Veteran's lay testimony.  Accordingly, on remand, the Veteran's claim folder should be referred to a Board certified ophthalmologist and urologist respectively to determine whether it is at least as likely as not that the Veteran's claimed disabilities are related to his treatment and/or injuries in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to a Board certified ophthalmologist to determine the etiology of his claimed bilateral eye condition.  

For each current eye condition noted in the record, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's eye disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Once this is done, the RO should refer the Veteran's claims folder to a Board certified urologist to determine the etiology of his claimed epididymitis and prostate conditions.

For any current genitourinary conditions, including epididymitis, prostatitis, and benign prostatic hypertrophy, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


